996 F.2d 1224
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Susan GALLINGER;  Mark Tharp, Plaintiffs-Appellants,v.B.D. OWENS, Defendant,andMarvin Rosenblum;  Unicorp Financial Corporation,Defendants-Appellees.
No. 92-17015.
United States Court of Appeals, Ninth Circuit.
Submitted April 27, 1993.*Decided May 20, 1993.

Before:  BROWNING, KOZINSKI and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Susan Gallinger and Mark Tharp (collectively, "Gallinger") appeal the district court's order dismissing their action against Marvin Rosenblum and Unicorp Financial Corporation, who are two of the several named defendants in Gallinger's action.   Gallinger also appeals the district court's order denying their motion to amend the judgment pursuant to Fed.R.Civ.P. 59(e).


3
The order of dismissal is not final;  therefore, this court lacks jurisdiction to hear the appeal.   See 28 U.S.C. §§ 1291, 1292(b).   Moreover, the order denying the Rule 59(e) motion is not appealable because the underlying order of dismissal was not appealable.   See Branson v. City of Los Angeles, 912 F.2d 334, 336 (9th Cir.1990) ("when an underlying judgment is not final for purposes of [28 U.S.C. § 1291], the denial of a motion to alter such judgment cannot be final for such purposes either").   Accordingly, we dismiss Gallinger's appeal for lack of jurisdiction.


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3